Title: From Thomas Jefferson to United States Senate, 23 December 1805
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the US.
                     Dec. 23. 1805.
                  
                  I nominate Peter Walsh, a citizen of the US. resident at Cette in France, to be Commercial Agent for the US. at Cette.
                  John Lyle of New York to be Consul of the US. at Curraçoa.
                  Hezekiah Huntington of Connecticut to be Attorney for the US. in the district of Connecticut.
                  Joseph Deville Bellechasse, John W. Gurley, John Baptist Mc.Carty, Jean Noel Detrehan, & Pierre Sauvé, to be members of the legislative council for the territory of Orleans, being five of the persons nominated to me by the House of Representatives of that territory for that purpose.
                  Nicholas Perkins of Missisipi to be Register of the land office East of Pearl river in the Missisipi territory.
                  Shadrach Bond of Indiana territory to be a member of the legislative council of that territory, being one of the two persons nominated to me by the House of Representatives of the same territory to supply the place of   Hay who has resigned.
                  John Griffin, now a judge of the territory of Indiana, to be a judge of the territory of Michigan, agreeably to his own desire as is represented.
                  
                     Th: Jefferson 
                     
                     
                  
               